DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Is the claimed invention a statutory category of invention?
Claims 1, 20 and 21 are directed to a method for diagnostic assessment (Step 1, Yes).  

Step 2A, Prong 1: Does the claim recite an abstract idea?
The limitation of steps: identifying a mapping of the items to a plurality of attributes associated with the respondents; identifying a plurality of attribute profiles representing what attributes are possessed by the respondents, each attribute profile comprising a pattern of descriptive statistics indicating a permutation of possessed attributes; identifying one or more item parameters for each item based at least in part on the mapping of the items to the plurality of attributes, wherein a set of item parameters of the one or more item parameters associated with a first item is subject to a set of linear monotonicity constraints such that the set of item parameters and a first attribute profile of the plurality of attribute profiles associated with the first item is greater than zero; determining a plurality of probabilities for each item based at least in part on identifying the one or more item parameters, each probability indicating a likelihood of a respective response to a respective item conditional on a respective attribute profile of a respective respondent; and classifying the respondents with attribute profiles based at least in part on the responses received for the items and determining the plurality of probabilities for each item as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  This type of mental process can be practically performed in the human mind, and is in fact performed in the human mind on a daily basis, for instance by a teacher may mentally identifying a mapping of the questions; identifying a plurality of attribute profiles; identifying one or more item parameters for each question; determining a plurality of probabilities for each questions; and classifying the respondents with attribute profiles.  Note that the receiving response, identifying steps, determining step and classifying step akin to the steps of: performing mental observations, evaluations, and judgements).  The mere nominal recitation of at least one processor performing these steps does not take the claim limitation outside of the mental processes grouping. Thus, the claim recites a mental process (Step 2A, Prong 1: yes).

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary considerations indicative that an additional element (or combination of elements) may have or has not been integrated into a practical application are set forth in the 2019 PEG.
With respect to the instant claims, claims 1, 20 and 21 recite the additional elements of: computer-implemented; an apparatus for diagnostic assessment, comprising: a processor, memory in electronic communication with the processor; and a non-transitory computer-readable medium storing code for diagnostic assessment, the code comprising instructions executable by a processor.  It is particularly noted that the use of a computing device "as a tool" to perform an abstract method and steps that only amount to extra solution activity are indicated in the 2019 PEG as examples that an additional element has not been integrated into a practical application.  Even in combination, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits, such as an improvement to a computing system, on practicing the abstract idea (STEP 2A, Prong 2: NO). 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claims 1, 20 and 21 recite the additional elements of: computer-implemented; an apparatus for diagnostic assessment, comprising: a processor, memory in electronic communication with the processor; and a non-transitory computer-readable medium storing code for diagnostic assessment, the code comprising instructions executable by a processor set forth above for Step 2A, Prong 2.  Regarding these limitations: Applicant’s specification only describes these features in a highly generic manner by stating that "A computing device may be an example of a portable electronic device, a computer, a laptop computer, a tablet computer, a smartphone, a cellular phone, a wearable device, an internet-connected device, a server, a database, or the like. In some examples, the computing device is configured for bi-directional wireless communication with other systems or devices using a base station or access point … The processor may be configured to control at least portions of the computing device. The processor may be a general-purpose processor, a digital signal processor (DSP), an application-specific integrated circuit (ASIC), a field-programmable gate array (FPGA) or other programmable logic device, discrete gate or transistor logic" in the Applicant’s specification, paras. [0070] – [0071].  There is similarly no indication in the Specification that Applicant have achieved an advancement or improvement in computer technology.  Dependent claims 2 - 19 inherit the deficiencies of their respective parent claims through their dependencies and do not recite additional limitations sufficient to direct the claims to more than the claimed abstract idea, and are thus rejected for the same reasons.  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 18 and 20 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuoka (US 6,260,033 B1) in view of Stout (US 2003/0232314 A1).
Re claims 1, 20, 21:
1. Tatsuoka teaches a computer-implemented method for diagnostic assessment (Tatsuoka, Abstract; col. 5, lines 26 – 39, “computer-implemented testing and classification process”), comprising: 
receiving responses generated by respondents to items configured to classify (Tatsuoka, col. 3, lines 16 – 22, “The classification process consists of administering a sequence of response-generating test items to the test subject. The responses to the test items provides the means for classifying the test subjects into particular domain states”; col. 1, lines 17 – 23; col. 43, lines 5 – 22, “SPS of sates which represent that a test subject ha mastery of attribute A”); 
identifying a mapping of the items to a plurality of attributes associated with the respondents (Tatsuoka, col. 3, lines 16 – 22, “The classification process consists of administering a sequence of response-generating test items to the test subject. The responses to the test items provides the means for classifying the test subjects into particular domain states”; col. 2, lines 45 – 48, “FIG. 2 shows a flow diagram for the process executed by a computer in classifying a test subject and providing remediation in the case of a human test subject or remediation guidance in the case of a system test subject”); 
identifying a plurality of attribute profiles representing what attributes are possessed by the respondents (Tatsuoka, col. 7, lines 7 – 17, “state A might represent a mastery of addition and subtraction, state B might represent a mastery of multiplication and division, and state 1 might represent a mastery of arithmetic, the union of states A and B”), each attribute profile comprising a pattern of descriptive statistics indicating a permutation of possessed attributes (Tatsuoka, fig. 5 shows a tree a plurality of permutation of attributes; col. 54, lines 36 – 65, “Each of these permutations would correspond to a branch in a tree. For each such permutation, the best choice of treatment for the final stage n is selected”); 
identifying one or more item parameters for each item based at least in part on the mapping of the items to the plurality of attributes (Tatsuoka, col. 3, lines 16 – 22, “The classification process consists of administering a sequence of response-generating test items to the test subject. The responses to the test items provides the means for classifying the test subjects into particular domain states”; col. 3, lines 60 – 64, “Associated with each test item and each domain state of a test subject is a class conditional density …  which is the probability of a state-s test subject providing the response x to a test item i”), wherein a set of item parameters of the one or more item parameters associated with a first item is subject to a set of linear monotonicity constraints such that the set of item parameters and a first attribute profile of the plurality of attribute profiles associated with the first item is greater than zero (Tatsuoka, col. 14, lines 1 – 16, “absolute difference of the class conditional densities is greater than zero”; col. 28, lines 55 – col. 29, line 2, “Posterior distributions … can be calculated by Bayes rule given response path x … implies the values s and t. The constant K is a scaling parameter greater than 0”; col. 43, lines 37 – 54, “a monotone function in x”); 
determining a plurality of probabilities for each item based at least in part on identifying the one or more item parameters, each probability indicating a likelihood of a respective response to a respective item conditional on a respective attribute profile of a respective respondent (Tatsuoka, col. 4, lines 61 – col. 5, line 25; col. 7, lines 18 – 24, “The process begins with the initialization step 3 whereby the poset A model, the test item pool, and the test subject's initial state probability set are stored in computer memory”; col. 8, lines 24 – 39, “it will be assumed that the updated state posterior probability value be a function of the SPS at stage n and the class conditional densities for all the states in S evaluated at observed response x”); and 
classifying the respondents with attribute profiles based at least in part on the responses received for the items and determining the plurality of probabilities for each item (Tatsuoka, col. 48, line 60 – col. 49, line 13, “Such identifications can also be based on the classification decision results or a final SPS by determining if corresponding class conditional probabilities of success are below threshold values”; col. 3, line 60 – col. 4, line 4,“Associated with each test item and each domain state of a test subject is a class conditional density … which is the probability of a state-s test subject providing the response x to a test item i”).

Tatsuoka does not explicitly disclose receiving responses generated by respondents to items configured to classify at least one ability of the respondents.  Stout teaches a method of doing cognitive diagnosis of mental skills, medical and psychiatric diagnosis of diseases and disorders.  Stout teaches receiving responses generated by respondents to items configured to classify at least one ability of the respondents (Stout, figs. 15 – 16; fig. 19; [0016], “the scale for examinee ability is such that ability less than -2 indicates very low ability examinees (the lowest 2.5%), 0 indicates an average ability examinee and above 2 indicates very high ability examinees (the highest 2.5%)”).  Therefore, in view of Stout, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/apparatus described in Tatsuoka, by ability values as taught by Stout, in order to provide the scale for examinee ability (Stout, [0016]) and provide a matrix of dimension N by K. Here each row of a corresponds to a single examinee and has K elements (0's and 1's). An 0 indicates examinee nonmastery and a 1 indicates examinee mastery (Stout, [0039]).  
 
20. An apparatus for diagnostic assessment, comprising: 
a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
receive responses generated by respondents to items configured to classify at least one ability of the respondents; 
identify a mapping of the items to a plurality of attributes associated with the respondents; 
identify a plurality of attribute profiles representing what attributes are possessed by the respondents, each attribute profile comprising a pattern of descriptive statistics indicating a permutation of possessed attributes; 
identify one or more item parameters for each item based at least in part on the mapping of the items to the plurality of attributes, wherein a set of item parameters of the one or more item parameters associated with a first item is subject to a set of linear monotonicity constraints such that the set of item parameters and a first attribute profile of the plurality of attribute profiles associated with the first item is greater than zero; 
determine a plurality of probabilities for each item based at least in part on identifying the one or more item parameters, each probability indicating a likelihood of a respective response to a respective item conditional on a respective attribute profile of a respective respondent; and classify the respondents with attribute profiles based at least in part on the responses received for the items and determining the plurality of probabilities for each item (See claim 1 rejection above).

21. A non-transitory computer-readable medium storing code for diagnostic assessment, the code comprising instructions executable by a processor to: 
receive responses generated by respondents to items configured to classify at least one ability of the respondents; 
identify a mapping of the items to a plurality of attributes associated with the respondents; 
identify a plurality of attribute profiles representing what attributes are possessed by the respondents, each attribute profile comprising a pattern of descriptive statistics indicating a permutation of possessed attributes; 
identify one or more item parameters for each item based at least in part on the mapping of the items to the plurality of attributes, wherein a set of item parameters of the one or more item parameters associated with a first item is subject to a set of linear monotonicity constraints such that the set of item parameters and a first attribute profile of the plurality of attribute profiles associated with the first item is greater than zero; 
determine a plurality of probabilities for each item based at least in part on identifying the one or more item parameters, each probability indicating a likelihood of a respective response to a respective item conditional on a respective attribute profile of a respective respondent; and 
classify the respondents with attribute profiles based at least in part on the responses received for the items and determining the plurality of probabilities for each item (See claim 1 rejection above).

Re claims 2 – 3:
2. The computer-implemented method of claim 1, further comprising: 
augmenting at least one response with a continuous variable using a truncated normal distribution (Tatsuoka, col. 28, lines 20 – 54); and 
sampling the at least one response augmented with the continuous variable, wherein identifying the one or more item parameters is based at least in part on the sampling (Tatsuoka, col. 28, lines 1 – 19, “continuous parameter”).

3. The computer-implemented method of claim 2, further comprising: 
applying a truncated multivariate normal distribution with one or more limits being one or more monotonicity constraints associated with the one or more item parameters, wherein identifying the one or more item parameters is based at least in part on applying the truncated multivariate normal distribution (Tatsuoka, col. 28, lines 20 – 54; col. 14, lines 1 – 16, “absolute difference of the class conditional densities is greater than zero”; col. 28, lines 55 – col. 29, line 2, “Posterior distributions … can be calculated by Bayes rule given response path x … implies the values s and t. The constant K is a scaling parameter greater than 0”; col. 43, lines 37 – 54, “a monotone function in x”).

Re claims 4 – 7:
4. The computer-implemented method of claim 1, wherein the one or more item parameters represent an effect that possession of the plurality of attributes has on at least one probability of the plurality of probabilities associated with the respective item (Tatsuoka, col. 48, line 60 – col. 49, line 13, “Such identifications can also be based on the classification decision results or a final SPS by determining if corresponding class conditional probabilities of success are below threshold values”; col. 3, line 60 – col. 4, line 4,“Associated with each test item and each domain state of a test subject is a class conditional density … which is the probability of a state-s test subject providing the response x to a test item i”; col. 43, lines 5 – 22, “This sum could then be viewed as the probability that the test subject has mastered attribute A If this probability does not exceed a predetermined threshold, then remediation can be administered based on the subject matter concerned with this attribute”).

5. The computer-implemented method of claim 1, wherein at least one item parameter represents an effect that not possessing any of the plurality attributes associated with an item has on at least one probability of the plurality of probabilities associated with the item (Tatsuoka, col. 48, line 60 – col. 49, line 13, “Such identifications can also be based on the classification decision results or a final SPS by determining if corresponding class conditional probabilities of success are below threshold values”; col. 3, line 60 – col. 4, line 4,“Associated with each test item and each domain state of a test subject is a class conditional density … which is the probability of a state-s test subject providing the response x to a test item i”; col. 43, lines 5 – 22, “This sum could then be viewed as the probability that the test subject has mastered attribute A If this probability does not exceed a predetermined threshold, then remediation can be administered based on the subject matter concerned with this attribute”).

6. The computer-implemented method of claim 1, wherein at least one item parameter represents an effect that possessing one attribute associated with an item has on at least one probability of the plurality of probabilities associated with the item (Tatsuoka, col. 48, line 60 – col. 49, line 13, “Such identifications can also be based on the classification decision results or a final SPS by determining if corresponding class conditional probabilities of success are below threshold values”; col. 3, line 60 – col. 4, line 4,“Associated with each test item and each domain state of a test subject is a class conditional density … which is the probability of a state-s test subject providing the response x to a test item i”; col. 43, lines 5 – 22, “This sum could then be viewed as the probability that the test subject has mastered attribute A If this probability does not exceed a predetermined threshold, then remediation can be administered based on the subject matter concerned with this attribute”).

7. The computer-implemented method of claim 1, wherein at least one item parameter represents an effect that possessing a combination of two or more attributes associated with an item has on at least one probability of the plurality of probabilities associated with the item (Tatsuoka, col. 48, line 60 – col. 49, line 13, “Such identifications can also be based on the classification decision results or a final SPS by determining if corresponding class conditional probabilities of success are below threshold values”; col. 3, line 60 – col. 4, line 4,“Associated with each test item and each domain state of a test subject is a class conditional density … which is the probability of a state-s test subject providing the response x to a test item i”; col. 43, lines 5 – 22, “This sum could then be viewed as the probability that the test subject has mastered attribute A If this probability does not exceed a predetermined threshold, then remediation can be administered based on the subject matter concerned with this attribute”).

Re claim 8:
8. The computer-implemented method of claim 1, further comprising: applying the plurality of probabilities to a standard normal cumulative distribution function, wherein classifying the respondents with the attribute profiles is based at least in part on applying the plurality of probabilities to the standard normal cumulative distribution function (Tatsuoka, col. 28, lines 1 – 46, “might be distributed discretely or come from a continuous distribution such as a normal distribution … An example of a continuous response distribution is a normal distribution”).

Re claims 9 – 11:
9. The computer-implemented method of claim 1, further comprising: generating vector values by applying vector-valued function to the plurality of attribute profiles and values of a factor pattern matrix used to indicate the attributes measured by each item, wherein determining the plurality of probabilities for each item is based at least in part on generating the vector value (Tatsuoka, col. 36, lines 45 – 58, “Two objective function values result, and these can be combined into one value ( or treated as a vector of values)”; col. 47, lines 1- 17, “with responses from such technologies viewed as real-valued or multidimensional vectors”; col. 37, lines 31 – 56, “responses can be a vector of 0's and 1's representing idealized responses to items, with an idealized response being 1 if a test subject in the state has the knowledge or functionality to get the item correct, 0 otherwise. From this ideal response Pattern, once item response distributions for the scoring model are assigned to each of the items, a value of theta can be estimated. A test subject's estimated 8 value could be the average value of these associated 8  values with respect to the student's final posterior probability distribution”).

10. The computer-implemented method of claim 9, further comprising: combining the vector values with the one or more item parameters for each item, wherein determining the plurality of probabilities for each item is based at least in part on combining the vector values with the one or more item parameters (Tatsuoka, col. 36, lines 45 – 58, “Two objective function values result, and these can be combined into one value ( or treated as a vector of values)”; col. 47, lines 1- 17, “with responses from such technologies viewed as real-valued or multidimensional vectors”; col. 37, lines 31 – 56, “an ideal response pattern of a state for Bernoulli responses can be a vector of 0's and 1's representing idealized responses to items, with an idealized response being 1 if a test subject in the state has the knowledge or functionality to get the item correct, 0 otherwise. From this ideal response Pattern, once item response distributions for the scoring model are assigned to each of the items, a value of theta can be estimated. A test subject's estimated 8 value could be the average value of these associated 8  values with respect to the student's final posterior probability distribution”).

11. The computer-implemented method of claim 1, wherein identifying the mapping of the items to the plurality of attributes further comprising: applying a factor pattern matrix to the items, the factor pattern matrix used to indicate the attributes measured by each item (Tatsuoka, col. 36, lines 45 – 58, “Two objective function values result, and these can be combined into one value ( or treated as a vector of values)”; col. 47, lines 1- 17, “with responses from such technologies viewed as real-valued or multidimensional vectors”; col. 37, lines 31 – 56, “an ideal response pattern of a state for Bernoulli responses can be a vector of 0's and 1's representing idealized responses to items, with an idealized response being 1 if a test subject in the state has the knowledge or functionality to get the item correct, 0 otherwise. From this ideal response Pattern, once item response distributions for the scoring model are assigned to each of the items, a value of theta can be estimated. A test subject's estimated 8 value could be the average value of these associated 8  values with respect to the student's final posterior probability distribution”).

Re claims 12 – 13:
12. The computer-implemented method of claim 1, further comprising: determining a plurality of second probabilities for each item, each second probability indicating a likelihood that an observed value of a response is associated with an attribute profile of the plurality of attribute profiles.  13. The computer-implemented method of claim 12, wherein a sum of each second probability associated with an item is equal to one (Tatsuoka, col. 7, lines 37 – 53, “of such an initial SPS is a uniform set in which all of the probabilities are equal”; col. 20, lines 1 – 6, “the probabilities of a test subject being in a test item's partitions are quantities used by certain item selection rule”; col. 43, lines 5 – 22, “the sum of the probabilities from the SPS of sates which represent that a test subject ha mastery of attribute A can be calculated”).

Re claim 14:
14. The computer-implemented method of claim 1, further comprising: identifying outputs of the items based at least in part on the responses to the items, wherein determining the plurality of probabilities for each item is based at least in part on identifying the outputs of the items (Tatsuoka, col. 7, lines 37 – 53, “of such an initial SPS is a uniform set in which all of the probabilities are equal”; col. 20, lines 1 – 6, “the probabilities of a test subject being in a test item's partitions are quantities used by certain item selection rule”; col. 43, lines 5 – 22, “the sum of the probabilities from the SPS of sates which represent that a test subject ha mastery of attribute A can be calculated”).

Re claim 15:
15. The computer-implemented method of claim 1, wherein each attribute profile of the plurality of attribute profiles indicates what attributes the respondents lack (Tatsuoka, col. 7, lines 7 – 17, “state A might represent a mastery of addition and subtraction, state B might represent a mastery of multiplication and division, and state 1 might represent a mastery of arithmetic, the union of states A and B”; col. 44, lines 30 – 61, “it may be found that within a certain first domain in a student is found to be lacking a certain subset of skills … Domains for which a student clearly has mastery, or domains for which the student clearly does not have mastery may be less attractive for testing than those domains for which a student has partial knowledge”).

Re claims 16 - 17:
16. The computer-implemented method of claim 1, wherein each attribute comprises an unobserved dichotomous characteristic of the respondents (Tatsuoka, figs. 5 - 10).  17. The computer-implemented method of claim 1, wherein each attribute comprises an unobserved polytomous characteristic of the respondents (Tatsuoka, figs. 5 - 10).

Re claim 18:
18. The computer-implemented method of claim 1, wherein an upper limit of a first number of unique attribute profiles is exponentially related to a second number of the plurality of attributes mapped to the items (Tatsuoka, figs. 5 – 10; col. 3, lines 16 – 22, “The classification process consists of administering a sequence of response-generating test items to the test subject. The responses to the test items provides the means for classifying the test subjects into particular domain states”; col. 3, lines 60 – 64, “Associated with each test item and each domain state of a test subject is a class conditional density …  which is the probability of a state-s test subject providing the response x to a test item i”). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tatsuoka (US 6,260,033 B1) in view of Stout (US 2003/0232314 A1) as applied to claim 1 above, and further in view of Panuganty et al. (US 2019/0378429 A1).
Re claim 19:
Tatsuoka does not explicitly disclose identifying the one or more item parameters uses one or more machine learning techniques.  Panuganty teaches a method for providing intelligent context based testing (Panuganty, Abstract).   Panuganty further teaches identifying the one or more item parameters uses one or more machine learning techniques (Panuganty, [0094], “the static content can be submitted to a machine learning algorithm for analysis. In turn, the analysis can be used to dynamically generate testing content. The phrase "dynamically generating" is used to denote the context-based testing system automatically generating test information (e.g., questions, answers, learning material, etc.)”; [0097] – [0098]).  Therefore, in view of Panuganty, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Tatsuoka, by providing the Machine learning technique as taught by Panuganty to apply statistical analysis to learn and/or progressively improve a particular task, such as identifying content characteristics, generating dynamic content (Panuganty, [0038]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715